Citation Nr: 1643084	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  10-16 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a left shoulder disability, claimed as degenerative changes of the left shoulder.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to July 2007.

This matter came to the Board of Veterans' Appeals (Board) from an August 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which confirmed and continued an October 2008 rating decision that severed service connection for a left shoulder disability based on a finding of clear and unmistakable error in a December 2007 rating decision.  

Following the October 2008 decision severing service connection, in May 2009, the Veteran submitted statement seeking a higher rating.  This was deemed as a claim of service connection.  There was no express disagreement made as to the  
severance.  In fact, the communication did not express any disagreement at all, and simply, though mistakenly, sought higher ratings.  The Board finds that the requirements for a notice of disagreement under 38 C.F.R. § 20.201 have not been met and thus the propriety of the severance is not deemed a component of the instant claim.

The Veteran testified at a Board hearing in October 2015; the transcript is of record.

This matter was remanded in March 2016.


FINDING OF FACT

The weight of the evidence is against a finding that a chronic left shoulder disability manifested during service, manifested within a year of separation from service, or is otherwise related to the Veteran's active service.




CONCLUSION OF LAW

The criteria for service connection for a left shoulder disability have not been met. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

The Board finds that all notification and development action needed to arrive at a decision on the above two claims has been accomplished.  Through notice letters dated August 2007 and April 2011, the RO notified the Veteran of the information and evidence needed to substantiate his claim and of VA's duty to assist in developing his claim.  These letters satisfied the requirements of the VCAA, and no additional notice is required. 

All necessary development has been accomplished, to include substantial compliance with the Board Remand.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see Bernard v. Brown, 4 Vet. App. 384 (1993).  The virtual folder contains the Veteran's service treatment records, VA treatment records, private treatment records and lay statements and testimony from the Veteran.  The Board has perused the medical and lay records and testimony for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  In March 2016, VA issued correspondence to the Veteran requesting that he complete a VA Form 21-4142, Authorization to Disclose Information to VA, regarding treatment providers or that he submit outstanding treatment records; he did not respond.  

The Veteran was afforded VA examinations to evaluate his claimed left shoulder disability in September 2007, with an addendum in February 2008, in June 2009, and May 2016.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Board finds the VA examinations are collectively sufficient, as they are predicated on consideration of the medical records in the claims file, as well as specific examination findings.  The VA examiners considered the Veteran's report of his symptoms, provided a rationale for the findings made based upon the examination, diagnostic testing, and records reviewed, and provided findings sufficient to apply the rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination for the pending claim has been met.  38 C.F.R. § 3.159 (c)(4).

The Court has held that the provisions of 38 C.F.R. § 3.103 (c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).

At the Veteran's Board hearing, the undersigned identified the issues on appeal and asked the Veteran about the treatment received for his condition to ensure that all relevant treatment records were obtained.  Also, the Veteran provided testimony as to the symptoms and history of his condition.  Moreover, as a result of his testimony, the issue was remanded to assess the nature and etiology of his claimed condition.  The Veteran has demonstrated actual knowledge of the ability to identify and submit additional relevant evidence.  The duties imposed by Bryant were thereby met.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




Service connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

An award of service connection based solely on continuity of symptomatology only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b).

For veterans who have served 90 days or more on or after December 31, 1946, certain chronic diseases, such as arthritis, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307(a), 3.309(a).  

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The second and third Caluza elements may also be satisfied under 38 C.F.R. § 3.303(b), by the submission of (a) evidence that a condition was "noted" during service or during an applicable presumption period; (b) evidence showing post-service continuity of symptomatology; and (c) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488,  495-97 (1998) (overruled on other grounds).

In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007) (overruled on other grounds), the Court emphasized that lay testimony is competent if it pertains to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

With regard to the medical opinions of record, where the Board is presented with conflicting medical evidence, it is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Court has held that the Board must determine how much weight is to be attached to each medical opinion of record.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one medical professional's opinion over another, depending on factors such as reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); see also Wensch v. Principi, 15 Vet. App. 362, 367 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases).

Adequate reasons and bases, in short, must be presented if the Board adopts one medical opinion over another.  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, the physician's special qualifications or expertise in the relevant medical specialty or lack thereof may be a factor.  In every case, the Board must support its conclusion with an adequate statement of its reasoning of why it found one medical opinion more persuasive than the other.

At the Board hearing, the Veteran testified that he conducted a lot of overhead work as an aircraft mechanic, and his shoulder problems escalated during intramural volleyball when he would spike the ball.  10/26/2015 Hearing Testimony at 3.  He testified that he believed he sought treatment related to a volleyball injury.  Id. at 9.  The Board notes that in March 2016, the Board denied entitlement to service connection for a right shoulder disability.  

The Veteran's DD Form 214 reflects that he was an Integrated Avionics Systems Craftsman, Instruction/Flight Controls for 16 years and that he was a PME instructor for over 5 years.  

While in service, the Veteran complained of shoulder pain on several occasions.  In May 1996, he complained of pain, localized to the area under the right scapula at the T5-6 level.  He had tenderness on abduction of the right arm and decreased range of motion when bending to the left side or rotating the neck to the right.  He was diagnosed with intercostal or subscapularis strain.  08/02/2007 STR-Medical (Vol. 2) at 24.  In January 2005, the Veteran complained of knee and shoulder problems.  08/02/2007 STR-Medical (Vol. 3) at 7.  In November 2006, the Veteran stated in a Report of Medical Assessment that his shoulders were bothering him.  08/02/2007 STR-Medical (Vol. 2) at 7.  The examiner noted shoulder-arthritis per the Veteran.  Id. at 8.  

In December 2006, the Veteran sought treatment with a private doctor, Dr. S, with concern about pain in his low sacral/low back area and bilateral shoulders.  Dr. S conducted a spinal examination and recommended that the Veteran restrict duties that exacerbate his low back condition.  09/04/2007 Medical Treatment Record-Non-Government Facility at 24.  

In June 2007, the Veteran complained of pain in his shoulder joint (but did not specify which shoulder joint) and said he could not raise his arm.  01/13/2016 Medical Treatment Record-Non-Government Facility at 28.  

At the September 2007 VA examination, the Veteran had no redness, swelling, tenderness, or other abnormality of the left shoulder.  He had external rotation to 105 degrees, internal rotation at 90 degrees, abduction at 175 degrees, and extension at 170 degrees.  No pain was observed during range of motion.  There were no additional limitations to range of motion after repetitive use.  Two x-ray views of the left shoulder showed no focal osseous lesions.  Glenohumeral and acromiohumeral intervals were preserved.  There were no significant degenerative changes, and the visualized portion of the left upper chest was unremarkable.  The impression of the x-ray was a negative study.  The examiner stated that the examination was normal, and there was insufficient clinical information for a diagnosis related to bilateral shoulder condition, acute or chronic residuals thereof.  09/25/2007 Medical Treatment Record-Government Facility.

In February 2008, the examiner added an addendum to the September 2007 examination, elaborating on the x-ray findings.  The examiner stated that bilateral shoulder x-ray films from September 2007 did not show degenerative arthritic changes.  The examiner stated that the impressions of unremarkable study and negative study were correct, and that these findings were indicative of a normal radiographic examination.  The examiner reviewed the physical examination, and noted that the Veteran continued to have bilateral normal examinations of the shoulders.  02/14/2008 VA Examination.

Private records from May 2008 note the Veteran's complaints of bilateral shoulder pain.  A handwritten note reads "x-rays knee/shoulder 'arthritis.'"  Though this handwritten note is somewhat difficult to decipher, the quotation marks around "arthritis" suggest that this was based on the Veteran's report, rather than a diagnosis based on any objective findings.  The record also notes "N/" range of motion and strength in the shoulder, which the Board interprets as normal range of motion and strength.  11/12/2009 Medical Treatment Record-Non-Government Facility at 2.

At the time of his June 2009 VA examination, the Veteran had a May 2009 diagnosis from his private doctor of left shoulder pain with multi-directional shoulder laxity.  05/14/2009 Medical Treatment Record-Non-Government Facility at 4.  These records were reviewed and considered by the June 2009 VA examiner when he concluded the Veteran did not have a current left shoulder disability.

In March 2010, the Veteran's private doctor, Dr. G., advised the Veteran that his multi-directional instability of the left shoulder is a congenital problem and is generally treated with aggressive rehabilitation.  However, because of the Veteran's persistent pain, Dr. G. ordered an MRI to ensure there was no additional pathology.  07/20/2010 Medical Treatment Record-Non-Government Facility at 5.  

A March 2010 MRI of the left shoulder showed "AC joint osteoarthritis with nonedema in the acromion process and in the distal clavicle."  06/01/2010 Medical Treatment Record-Non-Government Facility at 2.  The Veteran's private doctor, Dr. G., reviewed the MRI and noted "some evidence of AC joint arthrosis with a little bit increased signal uptake in the acromion and distal clavicle adjacent to the joint with some irregularity at the joint."  Dr. G.'s assessment was "Multi-directional laxity of the left shoulder with some evidence of AC joint arthrosis as well.  However, his rotator cuff is intact."  07/20/2010 Medical Treatment Record-Non-Government Facility at 2.  

The Veteran also submitted records from a November 2015 visit with his private primary care provider, Dr. S.  12/03/2015 Medical Treatment Record-Non-Government Facility at 1, 4.  The Veteran reported that he began to develop shoulder problems in approximately 1999, with the left shoulder worse than the right.  Dr. S diagnosed the Veteran with tendonitis of the left shoulder and impingement syndrome.  He wrote that strength was normal, and range of motion was decreased approximately 10 percent above the shoulder compared to his right side.  Dr. S wrote that given the Veteran's 14 years of service as an aircraft mechanic, lifting and working above the shoulder, he believed the Veteran likely developed chronic tendonitis/impingement at that time, which continues to bother him.  

In April 2016, the Veteran underwent a VA examination.  The Veteran reported that during service sometime in the 1990s he was playing volleyball and injured his left shoulder.  He reportedly went into the medical clinic right away and remembers being given Ibuprofen but does not remember any physical therapy, x-rays, or sling or diagnosis.  He thought he sought in-service treatment between 2004-2007 and he was given Ibuprofen.  He believed he mentioned left shoulder problems at separation.  He stated that he has had left shoulder pain since the volleyball injury.  He also reported while in service he had increased strain to his left shoulder from doing overhead work.  The examiner summarized the service treatment and post-service treatment records and examination reports.  The examiner diagnosed shoulder impingement syndrome, bicipital tendonitis, and joint laxity and AC joint arthrosis.  

The examiner stated that the Veteran had no diagnosis to either shoulder at the initial compensation and pension examination for shoulders in September 2007, and x-rays of both shoulders were normal (no arthritis).  The first diagnosis for left shoulder occurred three years later in March 2010 (not within one year of leaving service) and the MRI shows left shoulder laxity and AC joint arthrosis (inflammation).  The examiner stated that this does not represent a nexus of events related to the left shoulder in service in 2007 and demonstrates a lack of chronicity and concern related to a left shoulder condition.  The more recent diagnosis of left shoulder bicipital tendonitis and impingement syndrome in November 2015 occurred eight years after service and no causal relationship can be established.

The Board finds that the April 2016 examiner's opinion is the most probative of record as the opinion was based on a review of the evidence and a clear rationale is provided in support of the conclusion.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination report, and the fact that the opinion was based on a review of the applicable record, the Board finds such opinion is probative and material to the Veteran's service connection claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  Based on the examiner's opinion, the Board cannot reach a finding that the Veteran has a left shoulder disability that manifested in service or is otherwise due to his active service based on a lack of continuity of symptomatology.  

While consideration has been given to the opinion of Dr. S., the Board finds that such opinion lacks probative value compared to the April 2016 opinion of the VA examiner.  The record noted that Dr. S. had not reviewed the Veteran's x-rays or MRI studies.  Dr. S. suggested a continuity of symptomatology from the Veteran's 14 years of service to developing chronic tendonitis/impingement, but such continuity is not supported by the record.  It does not appear that Dr. S. gave consideration to the fact that a VA examination conducted after separation from service did not reflect a left shoulder diagnosis.  As detailed by the April 2016 VA examiner, a diagnosis was not rendered until 2010, thus three years after separation from service.  In formulating the negative opinion, the April 2016 VA examiner relied on the lack of chronicity and the lack of continuity of symptomatology.  Thus, the Board finds that this opinion is more probative than the opinion of Dr. S. who did not have the benefit of review of the post-service records reflecting no initial diagnosis related to the left shoulder.  Based on the VA examiner's opinion, the Board cannot reach a finding that the Veteran has a current left shoulder disability that is due to service.  

As detailed above, while service treatment records do reflect complaints related to the left shoulder, a chronic condition was not diagnosed until several years after separation from service.  

The Board has given consideration to the lay evidence from the Veteran pertaining to his left shoulder disability, to include his in-service problems and complaints associated with his left shoulder and his assertions that he has a disability due to his in-service experiences.  The Veteran, however, does not have the requisite medical expertise to find that his current left shoulder disability is due to service.  His opinion in this regard is not competent, given the complexity of the medical questions involved.  In light of his in-service complaints and post-service diagnoses, a medical opinion was sought which was negative.  The medical opinion outweighs the lay contentions of the Veteran.  

The Board notes that arthritis is a chronic disease subject to special presumptive provisions under 38 C.F.R. §§ 3.307, 3.309.  However, such was not manifested within the first post-service year and thus such provisions are inapplicable here.  As noted, while the Veteran reported that he had left shoulder arthritis upon separation from service and thereafter, arthritis was not shown on x-ray examination in 2007.  The basis of service connection being severed for a left shoulder disability was that there was no finding of degenerative arthritis in a 2007 x-ray examination.  04/17/2008 Rating Decision-Narrative.  The evidence of record does not support a finding that arthritis was shown within a year of separation from service.  As a chronic disease under 38 C.F.R. § 3.309(a), credible evidence of continuity of symptomatology could enable a grant of service connection even in the absence of favorable nexus evidence.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, in the present case the lay evidence of continuity of symptomatology is outweighed by objective examination in 2007 showing no arthritis or any other shoulder disability.  Thus, the evidence weighs against a finding of continuity of symptomatology and an award of service connection solely on this basis is not appropriate here. 

In conclusion, the most probative evidence is against a link between the claimed left shoulder disability and active service.  As the preponderance of the evidence is against the claim, reasonable doubt does not arise, and the claim is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for a left shoulder disability is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


